       Case 3:19-cv-08324-WHA Document 20 Filed 02/18/20 Page 1 of 2



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
     Telephone: (619) 239-4599
 5   Facsimile: (619) 234-4599
     byrd@whafh.com
 6   livesay@whafh.com
     dejong@whafh.com
 7
     Attorneys for Plaintiff
 8   [Additional Counsel on Signature Page]
 9                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELAINE WANG,                              )   Case No. 3:19-cv-08324-WHA
12                                             )
                   Plaintiff,                  )   NOTICE OF VOLUNTARY DISMISSAL
13                                             )
                                               )
     v.                                        )
14
                                               )
15   AUDENTES THERAPEUTICS, INC.,              )
     MATTHEW R. PATTERSON, LOUIS G.            )
16   LANGE, M.D., PH.D., MARK GOLDBERG,        )
     M.D., JENNIFER JARRETT, SCOTT             )   JUDGE: Hon. William Alsup
17   MORRISON, THOMAS J. SCHUETZ, M.D.,        )   CTRM: 12 - 19th Floor
     PH.D., JULIE ANNE SMITH,                  )
18                                             )
                           Defendants.         )
19                                             )
                                               )
20                                             )
                                               )
21

22

23

24

25

26

27

28

                                                          NOTICE OF VOLUNTARY DISMISSAL
                                                                  Case No. 3:19-cv-08324-WHA
       Case 3:19-cv-08324-WHA Document 20 Filed 02/18/20 Page 2 of 2




 1           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
 2   plaintiff Elaine Wang (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the
 3   “Action”) with prejudice. Defendants have filed neither an answer nor a motion for summary
 4   judgment. Plaintiff’s dismissal of the Action is therefore effective upon the filing of this notice.
 5   Plaintiff requests that this Court retain continuing jurisdiction for purposes of entertaining a
 6   mootness fee application, if any, which will be filed under this case number.
 7
 8   DATED: February 18, 2020                           WOLF HALDENSTEIN ADLER
                                                        FREEMAN & HERZ LLP
 9
10                                                      By: /s/ Rachele R. Byrd
                                                        Rachele R. Byrd
11                                                      Marisa C. Livesay
                                                        Brittany N. DeJong
12                                                      750 B Street, Suite 1820
                                                        San Diego, CA 92101
13                                                      Telephone: (619) 239-4599
                                                        Facsimile: (619) 234-4599
14                                                      byrd@whafh.com
                                                        livesay@whafh.com
15                                                      dejong@whafh.com
16
                                                        Of Counsel:
17
                                                        WOLF HALDENSTEIN ADLER
18                                                       FREEMAN & HERZ LLP
19                                                      Gloria Kui Melwani
                                                        270 Madison Avenue
20                                                      New York, NY 10016
                                                        Telephone: (212) 545-4600
21                                                      Facsimile: (212) 686-0114
                                                        melwani@whafh.com
22
23                                                      Counsel for Plaintiff

24
25
26
27
28

                                                     -1-
                                                                    NOTICE OF VOLUNTARY DISMISSAL
                                                                            Case No. 3:19-cv-08324-WHA
